DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0045] contains a reference to “first and second boundaries 14, 16”, however, the first and second boundaries are 12 and 14.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a computer configured to determine impact damage of a projectile on a multi-ply composite structure including processing circuitry configured to generate a plurality of weighting factors for a multi-ply composite structure, wherein each factor correlates a predicted damage value to an actual impact damage value of  a previously tested multi-ply composite structure, generate a transfer function from the weighting factors that converts each predicted damage value into a corresponding estimated damage value, and generate, based on the estimated damage values, a computer model defining a boundary of the estimated amount of damage to the multi-ply composite structure for display to a user, the model comprises a parametric model having a minor axis, a major axis, and an orientation.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of determining impact damage of a projectile on a multi-ply composite structure having the steps of generating a plurality of weighting factors for a multi-ply composite structure, wherein each factor correlates a predicted damage value to an actual impact damage value of  a previously tested multi-ply composite structure, generating a transfer function from the weighting factors that converts each predicted damage value into a corresponding estimated damage value, and generating, based on the estimated damage values, a computer model defining a boundary of the estimated amount of damage to the multi-ply composite structure for display to a user, the model comprises a parametric model having a minor axis, a major axis, and an orientation.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a non-transitory computer readable medium comprising instructions stored thereon that, when executed by processing circuitry of a computing device configured the computing device to generate a plurality of weighting factors for a multi-ply composite structure, wherein each factor correlates a predicted damage value to an actual impact damage value of a previously tested multi-ply composite structure, generate a transfer function from the weighting factors that converts each predicted damage value into a corresponding estimated damage value, and generate, based on the estimated damage values, a computer model defining a boundary of the estimated amount of damage to the multi-ply composite structure for display to a user, the model comprises a parametric model having a minor axis, a major axis, and an orientation.
The IDS submitted on 2/18/2019 does not contain a prior art refence that discloses, suggests or otherwise renders obvious the above mentioned subject matter.
The closest art of record is to Tat et al. (U.S. Patent 10,502,719), which discloses processing NDI damage information of real structures, adding the NDI information to a pristine model using FEM and performing failure analysis in using the updated FEM model.  This prior art shows the interconnection between NDI and FEM, but fails to disclose using weighting factors, transfer functions, or parametric models.
Similarly, Meredith et al. (PG-PUB 2010/02510148), utilizes NDE data to generate a structural model using finite elements, whereby an analysis of failure is modelled.  This prior art shows the interconnection between NDI and FEM, but fails to disclose using weighting factors, transfer functions, or parametric models.
Additionally, Grellou et al. (PG-PUB 2014/0278292), utilizes NDE data to influence a finite element model of a structure, wherein a finite element model of the structure is output which includes damage information from the NDE data and interpolated damage information.  This prior art shows the interconnection between NDE and FEM, but fails to disclose using weighting factors, transfer functions, or parametric models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 15, 2022